Citation Nr: 1025321	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-34 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Propriety of the termination of compensation based on fugitive 
felon status during the period from February 28, 2005, to May 17, 
2005.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1987 to December 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 determination of the Department of Veterans 
Affairs (VA), Regional Office in Louisville, Kentucky (the RO) 
which concluded that the debt in question had been properly 
created.  The Veteran expressed disagreement with this decision 
in January 2006 and was provided a statement of the case (SOC) in 
July 2007.  The Veteran filed a substantive appeal in November 
2007.  Initially, the Board raised the issue that the Veteran's 
substantive appeal may have been untimely, and he was provided an 
opportunity to submit evidence and/or argument on the matter.  
The Veteran later asserted that he didn't receive the July 2007 
SOC because he had relocated.  Indeed, the Veteran's VA claims 
file contains a duplicate cover letter of the July 2007 statement 
of the case with the original date redacted and stamped with the 
date "September 25, 2007" on the front.  VA's appeals tracking 
data base, the Veterans Appeals Contact and Locator System 
(VACOLS), also indicates that a SOC was sent to the Veteran in 
September 2007.  Accordingly, the Board finds that the Veteran's 
November 15, 2007 substantive appeal was timely; i.e., received 
within 60 days of the statement of the case, and the issue 
concerning the validity of the debt is properly before the Board.  

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) at VA's Central Office in Washington, D.C. in 
June 2009.  He failed to report for this hearing and provided no 
explanation for this.   Shortly thereafter, in an August 2009 
statement, the Veteran requested that a videoconference hearing 
be scheduled in connection with the issue of the timeliness of 
his appeal, which, as noted, had been raised by the Board.  In 
October 2009, the Board remanded this claim so that the Veteran 
could be scheduled for his requested videoconference hearing.  
Such a hearing was scheduled for April 2010; however, the 
Veteran, again, failed to appear for the hearing.  Therefore, the 
Board finds that its remand instructions have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  He has provided no explanation for his failure to 
report and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).  
Furthermore, as the substantive appeal has been found timely, the 
issue that was to be the subject of the hearing has been resolved 
in favor of the Veteran.

In passing, the Board also notes that a May 2006 decision by the 
Committee on Waivers and Compromises (COWC) denied the Veteran's 
request for a waiver of recovery of the overpayment created 
between February 28, 2005, and May 17, 2005.  The Veteran failed 
to express disagreement with this decision, and the September 
2007 SOC did not list the issue of waiver of recovery of the 
overpayment as an issue.  The Board does recognize that the 
analysis in the SOC did note in passing financial hardship did 
not exist and that the denial of the waiver of recovery of the 
overpayment remained denied.  However, while the Veteran 
indicated on his November 2007 substantive appeal that he was 
appealing "all issues listed on the [SOC]", his detailed 
statement only concerned the validity of the debt created and his 
belief that he did not qualify as a "fugitive felon".  
Accordingly, under these circumstances, the Board finds that the 
waiver of recovery of the overpayment is not in appellate status 
and will be discussed no further.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review in 
the VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review concerning the issue 
on appeal.

By way of history, the Board observes that an arrest warrant was 
issued for the Veteran for vehicular assault (a class D felony) 
on February 28, 2005, by the General Sessions Court of Montgomery 
County, Tennessee.  The record indicates that the Veteran was 
served with the warrant on May 17, 2005, in Evansville, Indiana.  

A veteran eligible for compensation benefits may not be paid such 
benefit for any period during which he is a fugitive felon.  The 
term "fugitive felon" means a person who is a fugitive by reason 
of (A) fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from which 
the person flees, or (B) violating a condition of probation or 
parole imposed for commission of a felony under Federal or State 
law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) 
(2009).

While the term "fugitive" is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th Ed. 
2004) defines fugitive as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal case 
who flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA 
benefits to dependents, a VA Office of General Counsel opinion 
noted that the VA fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance (SSI) from the Social 
Security Administration (SSA) and food stamps from the Department 
of Agriculture.  See VAOPGCPREC 7-2002.  It was noted that Public 
Law No. 104-193 'was designed to cut off the means of support 
that allows fugitive felons to continue to flee.' Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

The Veteran essentially argues that he had no knowledge that a 
warrant had been issued for his arrest, and as such, he does not 
qualify as a "fugitive felon" as per 38 C.F.R. § 3.665(n)(2).  
See a November 2005 statement from the Veteran's private attorney 
and the Veteran's November 2007 substantive appeal.  

From the evidence of record, it is unclear if the Veteran was 
aware of the presence of the arrest warrant until he was served 
with such on May 17, 2005.  It is also not clear if the Veteran 
engaged in any actions that might be construed as fleeing to 
avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person flees.  
Further evidentiary development is needed to determine whether 
the appellant was correctly identified as a fugitive felon.  The 
Board notes that to flee from prosecution, an individual would 
first have to know that he or she was facing prosecution.  See 
Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005) 
(referring to SSA's essentially identical fugitive felon 
provision and holding that the statute's use of the words "to 
avoid prosecution" confirms that for flight to result in a 
suspension of benefits, it must be undertaken with a specific 
intent to avoid prosecution).

On remand, the RO should obtain any evidence from the relevant 
department(s) and any other investigative reports that may shed 
light on the Veteran's knowledge of when the arrest warrant was 
issued and what actions he may have taken upon becoming aware of 
the arrest warrant (either through proper service or through 
actual notice).  Additionally, it is unclear how or if the 
vehicular assault charge was resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the appropriate 
state or county department(s) in both 
Tennessee and Indiana whether the 
department(s) had any information suggesting 
that the Veteran had received actual notice 
of the outstanding warrant at any time 
between February 28, 2005, and May 17, 2005, 
and was intentionally trying to avoid 
prosecution during the time that the felony 
warrant was outstanding.  In particular, any 
evidence concerning attempts to notify the 
Veteran of the February 28, 2005, warrant 
prior to May 17, 2005, should be requested.

2.  The RO/AMC is requested to obtain the 
proper documentation from the appropriate 
state or county department(s) which indicates 
how and in what manner the warrant was 
cleared and resolved on May 17, 2005 and 
thereafter.

3.  When the development requested has been 
completed, the RO/AMC must readjudicate the 
claim.  If the benefit sought is not granted 
in full, the Veteran should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review. In part, this 
readjudication must address the question of 
whether the Veteran was a fugitive felon 
under 38 U.S.C.A. § 5313B (West 2002); 38 
C.F.R. § 3.665(n) (2008).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


